Citation Nr: 0004962	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for allergic rhinitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
December 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1997 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran reported on enlistment examination in 
September 1974 that he had undergone surgery for repair of a 
deviated nasal septum in 1972, prior to service; physical 
examination on enlistment revealed no abnormalities of the 
sinuses or nose.  

2.  There is no clear and unmistakable evidence to rebut the 
presumption of soundness at service entrance.

3.  The veteran was shown to have a deviated nasal septum in 
1976, two years after entrance into military service, and 
underwent a revision septoplasty in 1977.

4.  The veteran has a deviated nasal septum of service 
origin.

5.  The veteran has allergic rhinitis that began during 
service.


CONCLUSIONS OF LAW

1.  A deviated nasal septum was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

2.  Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the veteran's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claims are not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The Board notes that the veteran has already established 
service connection for several other disabilities including 
sinusitis, rated as noncompensably disabling.

I.  Entitlement To Service Connection For A Deviated Nasal 
Septum.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious and manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in the examination 
report are to be considered as noted.  History of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determinations as to inception.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999). 



In Crowe v. Brown, 7 Vet. App. 238 (1994), the United States 
Court of Appeals for Veterans Claims (Court) indicated that 
the presumption of soundness attaches only where there has 
been an induction medical examination, and where a disability 
for which service connection is sought was not detected at 
the time of such examination.  The Court noted that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe, 
7 Vet. App. at 245.

The veteran's service medical records show that upon entrance 
into service in September 1974 he reported having a history 
of surgery for repair of a deviated septum in 1972.  
Significantly, however, the report of a medical examination 
conducted in September 1974 for the purpose of his enlistment 
shows that clinical evaluation of the nose and sinuses was 
normal.  Thus, although the veteran clearly indicated that he 
had had a deviated nasal septum prior to service, it was not 
found on examination and, as such, no preexisting disorder 
can be found to have been noted on entrance.

A service medical record dated in November 1976 shows that 
the veteran was found to have a nasal obstruction secondary 
to a deviated septum.  Similarly, a service medical record 
dated in February 1977 shows that the veteran complained of 
having persistent nasal obstruction.  He had a history of a 
septoplasty in 1972.  He was admitted for a revision 
septoplasty.  On examination, it was noted that he had septal 
deviation to the right with bilaterally boggy inferior 
turbinates.  He underwent a revision septoplasty and six days 
later his nasal packs were removed.  The final diagnosis was 
deviated septum.

Subsequent service medical records show that the veteran 
continued to have problems with a deviated septum.  For 
example, a service medical record dated in October 1994 shows 
that the veteran had symptoms of nasal obstruction.  
Examination revealed a right septal deviation.  

Post-service medical evidence also shows that the veteran 
continues to have problems with a deviated septum.  The 
report of a general medical examination conducted by the VA 
in March 1997 shows that the veteran said that he worked for 
a telemarketer, and had missed one day of work due to a sinus 
infection.  He was currently on an unknown antibiotic for 
sinusitis.  On examination, the veteran had a deviated sinus 
to the right. 

The report of an examination of the veteran's nose and 
sinuses conducted by the VA in March 1997 shows that the 
veteran gave a history of having a deviated nasal septum 
which was repaired in the military in 1976.  He said that the 
repair helped some, but not greatly.  He said that he never 
had allergies or sinus problems until he was stationed in Las 
Vegas in 1974.  He said that the problems would go away when 
he left the Las Vegas area, although now they had continued.  
He said that he had sinus attacks four to five times per year 
during which he has pain, pressure, and malaise which 
required treatment with antibiotics.  He said that he was 
allergic to multiple environmental agents.  He had maxillary 
pain only during flare-ups.  He said that he was on Beconase 
which helped for a while, but that he was now on Vancenase.  

On objective examination, the external nose and vestibule 
were unremarkable.  The septum was deviated to the right.  
There was no postnasal drainage.  The throat was clear.  
There was no nasal discharge.  The mucosa was dry and 
erythematous.  There was maxillary sinus tenderness.  The 
diagnoses were (1) chronic sinusitis; and (2) allergic 
rhinitis.  

After considering all of the pertinent evidence, the Board 
finds that the veteran has deviated nasal septum which began 
during service.  Although the veteran clearly reported on 
entrance that he had had a deviated nasal septum for which he 
underwent surgery prior to service, examination on entrance 
of the sinuses and nose did not reveal this disorder.  As 
noted above, there must be clear and unmistakable evidence to 
demonstrate that the deviated septum, for which the veteran 
underwent treatment in service, existed prior to service.  
The veteran's nose was reported to be normal on entrance into 
service, and a deviated septum was subsequently noted and 
treated during service.  The inservice treatment did not 
completely eliminate the disorder, and the veteran continues 
to have such a disorder.  Accordingly, the Board concludes 
that a deviated nasal septum was incurred in service.

II.  Entitlement To Service Connection For Allergic Rhinitis.

Under 38 C.F.R. § 3.380 (1999), diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

The veteran's service medical records show that upon entrance 
into service in September 1974 he denied having a history of 
sinusitis or hay fever.  No disorders were noted on the 
entrance examination.  Subsequently, however, the veteran was 
treated on many occasions for chronic allergies.  A service 
medical record dated in June 1993 shows that the veteran 
reported a complaint of having allergies.  The symptoms 
included marked sneezing with clear drainage, redness, and 
itchiness of the eyes.  Examination revealed a mild 
erythematous nasal mucosa.  The assessment was allergic 
rhinitis.  Similarly, a service medical record dated in April 
1995 contains a diagnosis of allergic rhinitis.  Medication 
was prescribed and allergy testing was scheduled.   Other 
service medical records contain similar information.  

The veteran has continued to suffer from allergic rhinitis 
since his separation from service.  The post-service 
manifestations of the allergic rhinitis are recounted in the 
VA examinations summarized above.  

After considering all of the evidence, the Board finds that 
there is no indication that the veteran's allergic rhinitis 
existed prior to service.  It was first manifest during 
service and continue to be present since the veteran's 
separation from service.  The evidence does not show that the 
veteran's allergy disorder is currently seasonal in nature 
subsiding in the absence of or removal of the allergen.  The 
Board finds that the veteran's allergies had their onset in 
service and are chronic in nature.  Accordingly, the Board 
concludes that allergic rhinitis was incurred in service.


ORDER

1.  Service connection for a deviated nasal septum is 
granted.

2.  Service connection for allergic rhinitis is granted.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

